Kite Realty Group Trust Investor Presentation 2 COMPANY OVERVIEW §Stable Operating Portfolio §61 Properties in 9 states §53 Properties in the Retail Operating Portfolio; 92.2% leased §Diverse tenant base:Largest tenant represents only 3.2% of annualized base rent §5 mile demographics:Population 127,000; Average HHI $86,000 §Increased Leasing Productivity §Over 1.1 million square feet of leasing production in 2010 - the highest level in company history §Retail Operating Portfolio leased percentage increased 220 basis points since Q1 2010 §Increased shop leased percentage 270 basis points since Q1 2010 §34 new and renewal anchor leases for 1.1 million square feet completed since Q1 2009 §Development & Redevelopment Progress §Completed Eddy Street Commons development and Coral Springs Plaza redevelopment and transitioned them to the operating portfolio §Commenced construction on Whole Foods at Cobblestone Plaza in Pembroke Pines, Florida as well as the South Elgin Commons II project in Chicago, Illinois §Rivers Edge redevelopment in Indianapolis is under construction and 95% pre-leased including anchors Nordstrom Rack, The Container Store, BuyBuy Baby, Arhaus Furniture, and BGI Fitness §Earnings Upside §$4.5 million of annualized EBITDA from recently executed leases anticipated to commence by the end of 2011 Information as of December 31, 2010 3 GROWTH SOURCES §Rent commencement on executed Jr anchor leases §$4.5 million in annualized rent and recoveries anticipated to commence by the end of 2011 §Increase small shop occupancy §From current 78% to historical 85% §Execute on redevelopments §Rivers Edge in Indianapolis, IN is 95% leased and under construction §In discussions with replacement anchor tenants for the balance of the former Wal-Mart at Bolton Plaza in Jacksonville, FL §Complete tenant construction and interior build-outs at Cobblestone Plaza §With Whole Foods under construction, Cobblestone Plaza in Pembroke Pines, FL is 84% leased but only 34% occupied §Future development potential 4 §We have been successful in improving the quality and predictability of our FFO stream. Recurring Real Estate Income as a Percent of FFO (1)2011 projection is based on the Company’s previously released earnings guidance. IMPROVING FFO QUALITY 5 §Leasing production is a constant company-wide focus §Leased 1.1 million square feet during 2010, the highest level of production in company history and a 64% increase over 2009 levels §34 new and renewal anchor leases for 1.1 million square feet completed since Q1 2009 Total Leasing Production - New and Renewal Leases LEASING PRODUCTION 6 DIVERSE TENANT BASE (1)Annualized base rent represents the monthly contractual rent for December 2010 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 2/28/2011. (3)Rating from Moody's, S&P does not rate Toys R Us §Largest single retail tenant comprises only 3.2% of total annualized base rent §Top 10 retail tenants account for only 22.0% of total annualized base rent Information as of December 31, 2010 (unless otherwise noted) 7 DIVERSE TENANT BASE Peer Group Assessment: Top Tenant as a Percent of Annualized Base Rent Kroger Bed Bath Beyond Home Depot Publix TJ Maxx Wal-Mart/ Sam’s Kroger A&P Supervalu Publix Giant Foods Source: Company SEC filings. Information as of December 31, 2010 8 STRONG DEMOGRAPHICS Source: Applied Geographic Solutions. §High quality assets with an average age including redevelopment of less than 9 years §Approximately half of the current portfolio was developed by KRG §Portfolio benefits from 100% non-owned anchor occupancy Portfolio Demographics Summary 9 STRONG DEMOGRAPHICS Source: Applied Geographic Solutions. §We have a history of selecting strong markets for investment §Incomes in our Florida, Texas and Indiana portfolio incomes are significantly higher than statewide levels 10 WELL-STAGGERED LEASE EXPIRATIONS (1)Lease expirations of operating portfolio and excludes option periods and ground leases. Annualized base rent represents the monthly contractual rent for December 2010 for each applicable property multiplied by 12. §Average 8.2% of annualizedbase rent is expected to roll each year from 2011 through 2020 §With the exception of 2015, our annual exposure to expirations is limited to approximately 10.5% or less Information as of December 31, 2010 11 IN-PROCESS DEVELOPMENT STATUS §Cobblestone Plaza, Ft. Lauderdale, FL §133,000 sf owned GLA §84% pre-leased or committed with Whole Foods executed lease §90% of projected costs incurred §Construction of Whole Foods underway with tenant anticipated to take possession in the second half of 2011 Information as of December 31, 2010 §South Elgin Commons, Chicago, IL §128,000 sf owned GLA §Phase II 100% pre-leased §Construction commenced §Ross Stores and Toys R Us will join LA Fitness (open and operating in Phase I) as anchor tenants 12 RIVERS EDGE REDEVELOPMENT BEFORE AFTER BEFORE §Vertical construction commenced in Q4 2010 at 95% pre-leased. §Anchor leases are executed with Nordstrom Rack, Buy Buy Baby, The Container Store, Arhaus Furniture, and BGI Fitness. §Secured construction financing with a 5-year term at LIBOR + 325 bps. §Select rent commencements anticipated for the second half of 13 BOLTON PLAZA REDEVELOPMENT BEFORE AFTER §The former Wal-Mart box was partially converted into a 65,000 square foot Academy Sports. §Academy Sports opened for business in September of 2010. §In discussions with potential retailers for space in the remainder of the former Wal- Mart box. 14 EDDY STREET COMMONS AT NOTRE DAME §Substantially completed and transitioned to the operating portfolio. §88,000 square feet of retail, 85% leased following the execution of a lease with Urban Outfitters. §In late stage negotiations with a tenant to reach approximately 95% leased. §82,000 square feet of office at 91% leased. §Air rights lease with owner of the apartment component provides consistent rental stream. 15 CORAL SPRINGS REDEVELOPMENT BEFORE §The vacant Circuit City box was expanded to 46,747 SF and leased to Toys R Us/Babies R Us. §Completed and transitioned to the operating portfolio. §Store opened November 2010. AFTER 16 Scheduled Debt Maturities (1) MANAGING LEVERAGE (1)Dollars in thousands.Maturities exclude annual principal amortization.Includes subsequent events. §Including subsequent events, approximately 50% of 2011 maturities have been satisfied since Q3 §Nearly all 2011 maturities and approximately 86% of maturities through 2012 are held on balance sheet by relationship banks §Our strategy is to secure long term financing, however 60% of 2011 maturities have extension options §In advance discussions with our bank group regarding a 3-year renewal on our line of credit 17 (1)Dollars in thousands. (2)Net of partner’s share of consolidated debt. §In Q4 2010, the Company issued 2.8 million shares of preferred shares §Net proceeds of approximately $67.5 million §Paid off $55 million unsecured term loan with 2011 maturity date §$4.5 million of annualized EBITDA from recently executed leases anticipated to commence by the end of 2011 IMPROVING DEBT/EBITDA 18 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward- looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the current challenging economic conditions; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally.
